                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 TRAVIS MCPHERSON,

                              Plaintiff,
                                                                   ORDER ON DEFAULT
           v.
                                                                      JUDGMENT
 GMA INVESTMENTS, LLC,
                                                                        18-cv-948-jdp
 d/b/a SUMMIT RECEIVABLES,

                              Defendant.


       Defendant GMA Investments, LLC, d/b/a Summit Receivables, having failed to appear,

plead, or otherwise defend in this action, and default having been entered on January 31, 2019,

and counsel for plaintiff having requested judgment against the defaulted defendant and having

filed a proper motion and declaration in accordance with Federal Rule of Civil Procedure 55(a)

and (b);

       Judgment is hereby entered in favor of Travis McPherson, and against defendant GMA

Investments, LLC, d/b/a Summit Receivables, as follows:

                a. Actual damages in the amount of $10,000.00;

                b. Attorney fees in the amount of $3,232.00;

                c. Court costs in the amount of $445.00.

Plus interest on the judgment at the legal rate until the judgment is satisfied.
                                   ORDER

IT IS ORDERED that:

1. The motion for default judgment by plaintiff Travis McPherson, Dkt. 8, is
   GRANTED.

2. McPherson is awarded actual damages, attorney fees, and costs in the amounts
   specified above.

3. The clerk shall enter final judgment and close the case.

Entered May 13, 2019.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       2
